94 N.Y.2d 929 (2000)
729 N.E.2d 1148
708 N.Y.S.2d 349
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ANTHONY RICKETT, Appellant.
Court of Appeals of the State of New York.
Argued February 24, 2000.
Decided April 4, 2000.
*930 Verna W. Cobb, Tuxedo, for appellant.
Francis D. Phillips, II, District Attorney of Orange County, Goshen (David R. Huey of counsel), for respondent.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
The trial court did not err as a matter of law in denying defendant's request to charge criminal trespass in the second degree as a lesser-included offense of burglary in the second degree (see, Penal Law §§ 140.15, 140.25). Although criminal trespass in the second degree is a lesser-included offense of burglary in the second degree, there is no reasonable view of the evidence to support a finding that defendant committed the lesser offense but not the greater (see, People v Scarborough, 49 NY2d 364, 368). Defendant's remaining arguments are unpreserved.
Order affirmed in a memorandum.